Name: Commission Regulation (EEC) No 1293/91 of 16 May 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 5 . 91 Official Journal of the European Communities No L 122/37 COMMISSION REGULATION (EEC) No 1293/91 of 16 May 1991 fixing the amount of the subsidy on oil seeds whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1232/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 Q, as last amended by Regulation (EEC) No 1249/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 17 May 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 17 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission ( l ) OJ No 172, 30. 9 . 1966, p. 3025/66. (J) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 118, 13 . 5. 1991 , p. 53 . O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 62. (8) OJ No L 119, 14. 5. 1991 , p. 31 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . No L 122/38 Official Journal of the European Communities 17. 5 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 (') 5th period io o 1 . Gross aids (ECU) :  Spain 0,000 0,000 9,506 9,750 9,750 9,750  Portugal 26,408 26,676 16,476 16,720 16,720 16,720  Other Member States 19,438 19,706 9,506 9,750 9,750 9,750 2. Final aids : \ II \ Seed harvested and processed in : l \  Federal Republic of Germany (DM) 45,76 46,39 22,38 22,95 22,95 22,95  Netherlands (Fl) 51,56 52,27 25,22 25,86 25,86 25,86  BLEU (Bfrs/Lfrs) 943,84 956,85 461,58 473,42 473,42 473,42  France (FF) 153,48 155,59 75,06 76,98 76,98 76,98  Denmark (Dkr) 174,55 176,96 85,36 87,55 87,55 87,55  Ireland ( £ Irl) 17,082 17,317 8,354 8,568 8,568 8,568  United Kingdom ( £) 14,932 15,145 7,124 7,318 7,318 7,311  Italy (Lit) 34 239 34 711 16 744 17 174 17 174 17 111  Greece (Dr) 3 797,87 3 856,53 1 368,61 1 396,17 1 396,17 1 285,41  Spain (Pta) 0,00 0,00 1 594,52 1 623,07 1 623,07 1 606,89  Portugal (Esc) 5 560,85 5 615,85 3 504,20 3 554,26 3 554,26 3 510,69 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 0 3rd period 8 0 4th period 9 0 5th period io o 1 . Gross aids (ECU) :  Spain 0,000 0,016 12,006 12,250 12,250 12,250  Portugal 28,908 29,176 18,976 19,220 19,220 19,220  Other Member States 21,938 22,206 12,006 12,250 12,250 12,250 2. Final aids : \ Seed harvested and processed in : ll\  Federal Republic of Germany (DM) 51,65 52,28 28,26 28,84 28,84 28,84  Netherlands (Fl) 58,19 58,90 31,85 32,49 32,49 32,49  BLEU (Bfrs/Lfrs) 1 065,23 1 078,24 582,97 594,81 594,81 594,81  France (FF) 173,21 175,33 94,79 96,72 96,72 96,72  Denmark (Dkr) 197,00 199,41 107,81 110,00 110,00 110,00  Ireland ( £ Irl) 19,279 19,514 10,551 10,765 10,765 10,765  United Kingdom ( £) 16,881 17,094 9,073 9,267 9,267 9,260  Italy (Lit) 38 643 39 115 21 148 21 578 21 578 21 515  Greece (Dr) 4 355,13 4 413,79 1 925,87 1 953,43 1 953,43 1 842,67  Spain (Pta) 91,23 130,29 1 976,76 2 005,31 2 005,31 1 989,13  Portugal (Esc) 6 082,54 6 137,54 4 025,89 4 075,95 4 075,95 4 032,38 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements fpr the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the target price , the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. 17. 5 . 91 Official Journal of the European Communities No L 122/39 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5 6 7 8 0 9 (') 1 . Gross aids (ECU):  Spain 29,423 29,117 28,914 21,907 21,907  Portugal 38,376 38,076 37,876 29,038 29,038  Other Member States 26,136 25,836 25,636 16,798 16,798 2. Final aids : ||\ ll (a) Seed harvested and processed in (2) : \  Federal Republic of Germany Il (DM) 61,53 60,82 60,35 39,55 39,55  Netherlands (Fl) 69,33 68,53 68,00 44,56 44,56  BLEU (Bfrs/Lfrs) 1 269,07 1 254,50 1 244,79 815,65 815,65  France (FF) 206,36 203,99 202,41 132,63 132,63  Denmark (Dkr) 234,70 232,00 230,21 150,84 150,84  Ireland ( £ Irl) 22,968 22,704 22,528 14,762 14,762  United Kingdom ( £) 20,145 19,907 19,748 12,782 12,782  Italy (Lit) 46 037 45 509 45 157 29 589 29 589  Greece (Dr) 5 269,21 5 180,56 5 094,26 2 884,02 2 884,02  Portugal (Esc) 8 058,06 7 996,50 7 955,47 6 129,66 6 129,66 (b) Seed harvested in Spain and \ l processed : \  in Spain (Pta) 4 611,75 4 567,21 4 536,97 3 494,48 3 494,48  in another Member State (Pta) 4 671,96 4 628,23 4 598,55 3 569,19 3 569,19 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular with :  the Commission 's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production ' (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,061800 2,060090 2,058680 2,057260 2,057260 2,054170 Fl 2,320300 2,318810 2,317430 2,315920 2,315920 2,312220 Bfrs/Lfrs 42,374000 42,334700 42,311699 42,281800 42,281800 42,212900 FF 6,974370 6,969750 6,965250 6,962110 6,962110 6,948580 Dkr 7,877510 7,877160 7,876400 7,875540 7,875540 7,871730 £Irl 0,769984 0,770043 0,769797 0,770150 0,770150 0,770487 £ 0,693808 0,694960 0,695682 0,696294 0,696294 0,697573 Lit 1 525,87 1 527,35 1 529,01 1 530,63 1 530,63 1 536,27 Dr 225,17900 227,00800 229,13700 230,99400 230,99400 236,70000 Esc 178,84200 178,96800 179,18100 179,65500 179,65500 181,73300 Pta 127,25100 127,60700 127,91500 128,21300 128,21300 128,90000